DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2006/0243377) in view of Yokoyama (US 2009/0256169) in view of Chung (US 2009/0266479).
Regarding claim 1. 
 Matsuo teaches a method for producing an organic Electro-Luminescence (EL) display device, comprising: forming a heating film (22) on a support substrate (21) (paragraph 38); forming a plurality of organic EL display panel portions (23) on the heating film (22) (paragraph 39-42) (fig 2a); and positioning the support substrate (21) with the plurality of organic EL display panel portions (23) on a stage (10) and arranging the plurality of organic EL display panel portions (23) on the support substrate (21) to face the stage (10) (fig 4a); maintaining a distance between the plurality of organic EL display panel portions (23) 
  Matsuo does not teach that the spacer member is spaced apart from the organic EL display panel portions.
Yokoyama teaches maintaining a distance between the plurality of organic EL display panel portions (705) and the stage (759) by a spacer member (703b,712) inserted between the stage (759) and a region in the support substrate (701), the spacer member being spaced apart from the plurality of organic EL display panel portions (705) (fig 7b).
It would have been obvious to one of ordinary skill in the art to provide space between the organic EL display portions and the spacer member because when there is a space (a distance) between the spacer and the organic EL display panel portion the time for the heat generated in the light absorption layer in the organic EL display panel portion to reach the spacer increases thereby reduce the amount of heat that leaks into the rest of the structure and retaining heat in the depositing material.
   Matsuo in view of Yokoyama does not teach that the heating layer comprises polymer.
Chung teaches a method for producing an organic EL display device, comprising: forming a polymer film (50) on a support substrate (10) (fig 4b) (paragraph 67); forming a plurality of organic EL display panel portions (70) on the polymer film (50) (fig 4c) (paragraph 81); and 
causing the plurality of organic EL display panel portions on the support substrate (100) to face a stage (200) (fig 6a) (paragraph 83-86) and directing a line beam (205) in a direction from the support substrate toward at least an interface (11) between the polymer film (50) and the support substrate (10) while moving the line beam and the support substrate (10) with respect to each other (fig 6b) (paragraph 88-89), step (c) being performed in a state where the plurality of organic EL display panel portions are substantially thermally insulated from the stage (210) (paragraph 88-92) (fig 6b).
It would have been obvious to one of ordinary skill in the art to form the heating layer of Matsuo in view of Yokoyama from polymer as taught by Chung because a polymer layer will convert light to heat (paragraph 67), further an organic polymer can be applied as a liquid which enables spin coating which enables the application of a planar gap filling layer (fig 4a,4b) to a substrate thereby providing a level surface (fig 4b)  having sufficient mechanical and chemical stability (paragraph 60).   
   Regarding claim 8
Matsuo teaches forming the plurality of organic EL display panel portions comprises forming the plurality of organic EL display panel portions arrayed in at least one line (fig 4a).
Yokoyama teaches forming the plurality of organic EL display panel portions comprises forming the plurality of organic EL display panel portions arrayed in at least one line (fig 7a-7d). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2006/0243377) in view of Yokoyama (US 2009/0256169) in view of Chung (US 2009/0266479) as applied to claim 8, and further in view of Lin (US 2016/0035978)
Regarding claim 9.
Matsuo in view of Yokoyama in view of Chung teaches elements of the claimed invention above.
Matsuo in view of Yokoyama in view of Chung does not teach a driver circuit.
Lin teaches a step of mounting a driving circuit (430) (fig 4c) on an organic EL display panel portion (720) (fig 7c) before detaching the organic EL display panel portion (720) (paragraph 25) from a support substrate (600) (step 850) (fig 4g)
It would have been obvious to one of ordinary skill in the art to provide driving circuitry in order to convey voltage to the OLED units thereby enabling the units to activate and emit light
 Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2009/0256169) in view of Chung (US 2009/0266479) in view of Matsuo (US 2006/0243377).
Regarding claim 1. 
 Yokoyama teaches a method for producing an organic Electro-Luminescence (EL) display device, comprising: forming a heating film (724) on a support substrate (721) (paragraph 217); 
  Yokoyama does not teach that the heating layer comprises polymer.
Chung teaches a method for producing an organic EL display device, comprising: forming a polymer film (50) on a support substrate (10) (fig 4b) (paragraph 67); forming a plurality of organic EL display panel portions (70) on the polymer film (50) (fig 4c) (paragraph 81); and causing the plurality of organic EL display panel portions on the support substrate (100) to face a stage (200) (fig 6a) (paragraph 83-86) and directing a line beam (205) in a direction from the support substrate toward at least an interface (11) between the polymer film (50) and the support substrate (10) while moving the line beam and the support substrate (10) with respect to each other (fig 6b) (paragraph 88-89), step (c) 
It would have been obvious to one of ordinary skill in the art to form the heating layer of Yokoyama from polymer as taught by Chung in order to enable spin coating which would facilitate manufacture.  
Yokoyama in view of Chung does not teach that the beam and stage move relative to each other in opposite directions or that the spacer is stepped.
Matsuo teaches directing a line beam (41) in a direction from the support substrate (21) toward at least an interface between the heating film (22) and the support substrate (21) (fig 3,4a) (paragraph 60-65)   wherein the line beam is moved in a first direction and the stage is moved in a second direction opposite to the first direction (fig 3) (paragraph 54), the spacer member (13a) defines an opening and comprises a stepped portion surrounding the opening (fig 4a). 
It would have been obvious to one of ordinary skill in the art to move the light source and carrier relative to each other in order to generate a focused region of intense light  which will enable a lower total energy flux reduce the strain on the light source.  Further by providing the spacer with a stepped portion permits it is possible to evacuate the space between the substrates after the substrates are placed one on the other.
Regarding claim 8
Yokoyama teaches forming the plurality of organic EL display panel portions comprises forming the plurality of organic EL display panel portions arrayed in at least one line (fig 7a-7d). 
Regarding claim 10.
Yokoyama teaches the spacer member comprises aluminum (722) (paragraph 70)
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2009/0256169) in view of Chung (US 2009/0266479) in view of Matsuo (US 2006/0243377) as applied to claim 8, and further in view of Lin (US 2016/0035978)
Regarding claim 9.
Yokoyama in view of Chung in view of Matsuo teaches elements of the claimed invention above.
Yokoyama in view of Chung in view of Matsuo does not teach a driver circuit.
Lin teaches a step of mounting a driving circuit (430) (fig 4c) on an organic EL display panel portion (720) (fig 7c) before detaching the organic EL display panel portion (720) (paragraph 25) from a support substrate (600) (step 850) (fig 4g)
It would have been obvious to one of ordinary skill in the art to provide driving circuitry in order to convey voltage to the OLED units thereby enabling the units to activate and emit light
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/D.J.G/Examiner, Art Unit 2817